Title: To Alexander Hamilton from Jean Baptiste de Ternant, 21 September 1791
From: Ternant, Jean Baptiste de
To: Hamilton, Alexander



Philadelphie 21 Sepre. 1791
Mr.

Une revoke dans les atteliers de la partie francaise de st. Dominque m’oblige d’y faire passer sans delay des secours de tous les genres dont le Gouvernemen annonce avoir le plus pressant besoin. Mes moyens ne pouvant Suffire aux achats indispensables dans cette occasion, je vous prie de vouloir m’accorder sur le Tresor federal un credit de 40 mille dollars à valoir en à compte de ce que les Etats unis doivent à la france.
Le cas est si urgent, et je suis tellement convaincu de votre sincere attachement aux interets de ma patrie que je ne doute nullement de votre empressement à accueillir ma sollicitation. Je ne manquerai pas de la mettre au plutot sous les yeux du President des Etats unis, et je suis persuadé qu’il ne desapprouvera pas le parti que vous aurez pris d’acquiescer à ma demande.
J’ai l’honeur d’etre &c.
 